DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2022 has been entered.

Response to Amendment
The amendment filed on 3/25/2022 has been entered. Claims 1-10 have been cancelled.  Claim 11-20 is newly added and are pending.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 11-17, drawn to an aluminum alloy.
Group II, claims 18-20, drawn to a component.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an aluminum alloy with recited composition, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Adam et al (US 4193822 A) in view of Ando et al (US 20170113305 A1).  Adam in view of Ando teaches an aluminum alloy with overlapping composition.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Agent Matthew Graff at 905-812-3600 on 7/7/2022, a provisional election was made without traverse to prosecute the invention of group I, claims 11-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Response to Arguments
Applicant's argument, beginning at page 5, filed on 3/25/2022, with respect to 112(b) rejection has been fully considered and is persuasive.  The 112(b) rejection is withdrawn. 

Applicant's arguments, beginning at page 5, filed on 3/25/2022, with respect to 103 rejection have been fully considered but they are not persuasive.
Applicant made argument that the skilled person would have looked to Adam's "preferred composition" as a starting point for any experimentation (see Adam column 1, lines 55-59). Adam teaches Fe of 2.8, which is well outside of the claimed range.
In response, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments; and patents are relevant as prior art for all they contain; nonpreferred and alternative embodiments constitute prior art (see MPEP 2123).  Adam teaches 0.5-5% of Fe in the broader disclosure, overlapping the claimed 0.5-2% of Fe.  Therefore, prima facie case of obviousness exists.  Applicants can rebut a prima facie case of obviousness by showing the criticality of the range, that the claimed range achieves unexpected results relative to the prior art range (MPEP 2144.05III).  Since applicant did not rebut the prima facie case of obviousness by showing the criticality of the range, the argument is not persuasive.
Applicant made argument that the aluminum alloy of the present application and what is taught in Adam have very different microstructures and resulting mechanical properties.  Adams teaches relatively large, fibrous cells of AI6Fe disposed in the Al phase. The aluminum alloy of the present application produces a spherical primary Al phase microstructure with an average grain size of primary Al on the order of 6 to 10 pm (see, e.g., Figure 9). This distinction is also evident in the temperature gradient G and growth rate R taught in Adam, which are entirely inappropriate for HPDC processes.
In response, microstructures and resulting mechanical properties are not claim limitations.  The only limitation in the claims is chemical composition.  Since the prior art teaches the claimed composition, a prima facie case of obviousness exists.
Applicant made argument that the combination of Adam and Ando is flawed. The modification of the alloy of Adam to include Ti would form AI3Ti. In Adam, with the high Fe content, AI6Fe is the primary phase to form. AI3Ti would precipitate out separately from the AI6Fe phase in the microstructure, during solidification. AI3Ti is a problematic precipitate that would reduce strength and elongation of the resulting cast alloy component. The Ti could not reside in solid solution within the primary phase (AI6Fe) and therefore solid solution strengthening is simply not possible in either the AI6Fe phase nor in the subsequent Al phase.
In response, neither Adam nor Ando recognize that such precipitates would form, despite the fact that Ando teaches alloys including both aluminum and titanium as well as amounts of iron within the range taught by Adam.  The applicant has provided no evidence to establish that such precipitates would form, or that  they would have a negative impact on the alloys taught by Adam and Ando. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); MPEP 716.01(c).
Applicant made argument about criticality of Cu and Mn amount, stating that the aluminum alloy of the present application requires very low amounts of Cu and Mn because they are harmful alloying elements; Cu causes corrosion and Mn reduces plasticity; and the skilled person would have looked to the "preferred composition" in Adam as a starting point for any experimentation (see Adam column 1, lines 55-59). Adam teaches Cu of 2.0 and Mn of 0.3, which are both well outside of the claimed ranges.
In response, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments; and patents are relevant as prior art for all they contain; nonpreferred and alternative embodiments constitute prior art (see MPEP 2123).  Adam teaches 0-3% of Cu and 0-1% of Mn in the broader disclosure, overlapping the claimed 0-0.08% of Cu and 0-0.02% of Mn.  Therefore, prima facie case of obviousness exists.  Applicants can rebut a prima facie case of obviousness by showing the criticality of the range, that the claimed range achieves unexpected results relative to the prior art range (MPEP 2144.05III).  Applicant did not provide any data to show that the claimed range of Cu and Mn would not cause corrosion and plasticity problem but any amount higher than the claimed range would cause the problem.  Therefore, the criticality is not established.
Applicant made argument that there are also broad and speculative ranges for Cu in the amount of 0.0-3.0 and Mn in the amount of 0.0-1.0 (see Adam column 1, lines 45-51). However, this must be read in context with the further teachings in Adam that Cu and Mn provide positive effects on the stability of the AI6Fe phase (see Adam column 2, lines 9-20 and 35-42). This would have discouraged the skilled person from considering very low Cu and Mn content.
In response, Adam’s teaching as cited by the applicant only discuss the effect of Cu and Mn.  It does not suggest anything of only using high amount of Cu and Mn in the disclosed range.  Therefore, it does not teach away from its broader disclosure of Cu in the amount of 0.0-3.0 and Mn in the amount of 0.0-1.0; and would have discouraged the skilled person from considering very low Cu and Mn content.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12-17 depend on claim 11.  Claim 11 is a close-ended claim “consisting of” the recited elements.  However, claims 12-17 recites “comprising”, resulting in open-ended claims and allowing further variation in the composition.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al (US 4193822 A) in view of Ando et al (US 20170113305 A1).
Regarding claim 11, the examiner recognizes that the preamble “for High Pressure Die Casting (HPDC) to manufacture near-net shaped components” is purpose or intended use limitation which, upon further consideration, merely further limit the structure of the product to any composition that can be cast as claimed. Accordingly, the examiner submits that any composition that meets or is similar to the claimed composition would be entirely capable of being used for the intended use as would have been recognized by one of ordinary skill.  Therefore, the examiner reasonably considers that this limitation is met by the product of Adam in view of Ando having overlapping composition as stated below, absent concrete evidence to the contrary.
Adam teaches aluminum base alloy with a composition overlapping the claimed ranges except Ti:
Element
Claim 11
Adam [col.1 ln.45-50]
Zn
2-10
0.5-10
Mg
0.5-5
0.1-6
Fe
0.5-2
0.5-5
Ti
0.05-0.5
0
Cu
0-0.08
0-3
Mn
0-0.02
0-1
Al and other elements & impurities
balance
balance


Adam does not teach an inclusion of Ti.  However, Ando teaches a cladded aluminum-alloy material including an aluminum alloy core material [abstract].  Ando teaches 0.05 to 0.30% of Ti in the core material [0042], falling within the claimed 0.05-0.5 wt% of Ti.  Ando further teaches that Ti improves the strength of the material through solid solution strengthening [0042].  Therefore, it would have been obvious to one of ordinary skill to modify Adam by adding 0.05 to 0.30% of Ti for the purpose of improving the strength of the material through solid solution strengthening.  The 0.05 to 0.30% of Ti in Adam modified by Ando overlaps the claimed 0.05-0.5% of Ti. 
A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).
Adam does not teach an inclusion of other elements selected from strontium, beryllium, zirconium, vanadium, chromium, scandium, sodium, silicon, nickel, boron, and molybdenum.  However, Ando teaches a cladded aluminum-alloy material including an aluminum alloy core material [abstract].  Ando teaches that the core material may further comprise 0.05 to 0.30 mass % Zr, 0.05 to 0.30 mass % Cr and 0.05 to 0.30 mass % V [0017].  Ando further teaches that Zr, Cr, and V have effects of improving the strength of the core material [0043-45].  Therefore, it would have been obvious to one of ordinary skill to modify Adam by adding Zr, Cr, and V for the purpose of improving the strength of the material.

Regarding claims 12-14, Adam’s 0.5-10% of Zn and 0.1-6% of Mg overlaps the claimed Zn and Mg.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Regarding claim 15, Adam does not disclose Si, Zr, or Ni in the composition.  One of ordinary skill would expect the alloy does not contain these elements, meeting the claimed 0% of Si, Zr, and Ni.

Regarding claim 16, Adam does not disclose Se, Be, Zr, V, Cr, Sc, Na, Si, Ni, B, or Mo in the composition.  One of ordinary skill would expect the alloy does not contain these elements, meeting the claimed from 0 to 0.1 wt.% strontium (Sr); from 0 to 0.2 wt.% beryllium (Be); from 0 to 0.5 wt.% zirconium (Zr); from 0 to 0.5 wt.% vanadium (V); from 0 to 0.5 wt.% chromium (Cr); from 0 to 0.5 wt.% scandium (Sc); from 0 to 0.1 wt.% sodium (Na); from 0 to 0.5 wt.% silicon (Si); from 0 to 5 wt.% nickel (Ni); from 0 to 0.5 wt.% boron (B); and from 0 to 1 wt.% molybdenum (Mo).  

Regarding claim 17, Adam’s 0.5-5% of Fe overlaps the claimed 0.8-1.5% of Fe.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        
/ROBERT S JONES JR/Primary Examiner, Art Unit 1762